PER CURIAM.
The above petitioner for a writ of habeas corpus seeks relief against Honorable Joseph S. White, Circuit Judge. From the face of the petition it is obvious that the *897petitioner is not in the custody of Judge White, rather it is apparent that he is in the custody of Honorable Louie L. Wainwright, Director of the Division of Corrections.
The writ of habeas corpus is therefore denied, but without prejudice to any right which petitioner might have to submit the merits of his contentions to this Court on authority of Foxworth v. Wainwright, 167 So.2d 868.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.